Baldwin, J., delivered the opinion of the Court
Terry, C. J., and Field, J., concurring.
Arnold leased some furniture to Burnes. During the lease, plaintiff bought it of Arnold, Burnes remaining in possession, and acknowledging plaintiff’s title. In this condition, it was levied on by Irwin, on process of Rigby against Arnold. Plaintiff filed this bill to enjoin the sale. Defendants made default, and plaintiff had 'judgment. The only question is, whether an injunction is proper under such circumstances. The question is not as to a levy on the estate of a lessee, for here the property was seized to pay the debt of a stranger to the title. \It is true that the lessee might interpose to protect the title; but he may not choose or be able effectually to do so. The owner Raving no immediate right of possession, would be embarrassed in hig Yemedy, and might beentifelyremedilesa, unless some preventive *450remedy were afforded him. We see no objection to the remedy by injunction. Indeed, in such cases, it is the only speedy, adequate, and unembarrassed remedy the lessor has to vindicate his rights.
Judgment affirmed.